Exhibit 10.19

PFF BANK & TRUST
TERMINATION AND CHANGE IN CONTROL AGREEMENT

        This AGREEMENT is made effective as of May 25, 2005 by and between PFF
Bank & Trust (the "Bank"), a federally-chartered stock savings institution, with
its principal administrative office at 350South Garey Avenue, Pomona,
California, 91766, [              ] ("Executive"), and PFF Bancorp, Inc. (the
"Holding Company"), a corporation organized under the laws of the State of
Delaware, which is the holding company of the Bank.

        WHEREAS, the Bank recognizes the substantial contribution Executive has
made to the Bank and wishes to protect Executive's position therewith for the
period provided in this Agreement; and

        WHEREAS, Executive has agreed to serve in the employ of the Bank.

        NOW, THEREFORE, in consideration of the contribution and
responsibilities of Executive, and upon the other terms and conditions
hereinafter provided, the parties hereto agree as follows:

1.    TERM OF AGREEMENT.

        The term of the PFF Bank & Trust Change in Control Agreement (the
"Agreement") shall be deemed to have commenced as of the date first above
written and shall continue for a period of twenty-four (24) full calendar months
thereafter. Commencing on the first anniversary date of this Agreement and
continuing at each anniversary date thereafter, the Board of Directors of the
Bank ("Board") may extend the Agreement for an additional year. The Board will
review the Agreement and Executive's performance annually for purposes of
determining whether to extend the Agreement, and the rationale and the results
thereof shall be included in the minutes of the Board's meeting. The Board shall
give notice to the Executive as soon as possible after such review as to whether
the Agreement is to be extended.

2.    CHANGE IN CONTROL.

        a)    Upon the occurrence of a Change in Control of the Bank or the
Holding Company (as herein defined) followed at any time during the term of this
Agreement by the termination of Executive's employment, other than Termination
for Cause, as defined in Section 2(c) hereof, the provisions of Section 3 shall
apply. Upon the occurrence of a Change in Control, Executive shall have the
right to elect to voluntarily terminate his or her employment at any time during
the term of this Agreement for any reason, the provisions of Section 3 shall
apply.

        b)    For purposes of this Agreement, a "Change in Control" of the Bank
or Holding Company shall mean any of the following events:

--------------------------------------------------------------------------------

                (i)    the occurrence of any event (other than an event
described in Section 2(b)(iii)(A)) upon which any "person" (as such term is used
in sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended
("Exchange Act")), other than (A) a trustee or other fiduciary holding
securities under an employee benefit plan maintained for the benefit of
employees of the Holding Company; (B) a corporation owned, directly or
indirectly, by the stockholders of the Holding Company in substantially the same
proportions as their ownership of stock of the Holding Company; or (C) any group
constituting a person in which employees of the Holding Company are substantial
members, becomes the "beneficial owner" (as defined in Rule 13d-3 promulgated
under the Exchange Act), directly or indirectly, of securities issued by the
Holding Company representing 20% or more of the combined voting power of all of
the Holding Company's then outstanding securities, excluding any securities
purchased by the Holding Company's employee stock ownership plan and trust;

                (ii)    the occurrence of any event upon which the individuals
who on the date this Agreement is executed are members of the Board, together
with individuals whose election by the Board or nomination for election by the
Holding Company's shareholders was approved by the affirmative vote of at least
three-quarters of the members of the Board then in office who were either
members of the Board on the date this Agreement is executed or whose nomination
or election was previously so approved, cease for any reason to constitute a
majority of the members of the Board, but excluding, for this purpose, any such
individual whose initial assumption of office is in connection with an actual or
threatened election contest relating to the election of directors of the Holding
Company;

                (iii)    the consummation of either:

                        (A)    a merger or consolidation of the Holding Company
with any other corporation, other than a merger or consolidation following which
both of the following conditions are satisfied:

                                (I)    either (1) the members of the Board of
the Holding Company immediately prior to such merger or consolidation constitute
at least a majority of the members of the governing body of the entity resulting
from such merger or consolidation; or (2) the shareholders of the Holding
Company own securities of the entity resulting from such merger or consolidation
representing 80% or more of the combined voting power of all such securities of
the resulting entity then outstanding in substantially the same proportions as
their ownership of voting securities of the Holding Company immediately before
such merger or consolidation; and

                                (II)    the entity which results from such
merger or consolidation expressly agrees in writing to assume and perform the
Holding Company's obligations under this Agreement; or

                        (B)    a plan of complete liquidation of the Holding
Company or an agreement for the sale or disposition by the Holding Company of
all or substantially all of its assets;

--------------------------------------------------------------------------------

                (iv)    the occurrence of an event which would require the
Holding Company to report a response to Item 5.01 of the current report on Form
8-K, as in effect on the date hereof, pursuant to Section 13 or 15(d) of the
Exchange Act;

                (v)    the occurrence of an event which would result in a Change
in Control of the Bank within the meaning of the Home Owners' Loan Act of 1933
and the Rules and Regulations promulgated by the Office of Thrift Supervision
("OTS"), as in effect on the date hereof (provided that in applying the
definition of change in control as set forth in the Rules and Regulations of the
OTS, the Board shall substitute its judgment for that of the OTS); or

                (vi)    any event that would be described in Section 2(b)(i),
(ii), (iii) or (iv) if the term Bank were substituted for the term "Holding
Company" therein.

        c)    Executive shall not have the right to receive termination benefits
pursuant to Sections 3 or 4 hereof upon Termination for Cause. The term
"Termination for Cause" shall mean termination because of Executive's personal
dishonesty, incompetence, willful misconduct, any breach of fiduciary duty
involving personal profit, intentional failure to perform stated duties, willful
violation of any law, rule, or regulation (other than traffic violations or
similar offenses) or final cease-and-desist order, or material breach of any
provision of this Agreement. In determining incompetence, the acts or omissions
shall be measured against standards generally prevailing in the savings
institutions industry. Notwithstanding the foregoing, Executive shall not be
deemed to have been Terminated for Cause unless and until there shall have been
delivered to him or her a copy of a resolution duly adopted by the affirmative
vote of not less than a majority of the Board of Directors of the Bank at a
meeting of the Board called and held for that purpose (after reasonable notice
to Executive and an opportunity for him or her, together with counsel, to be
heard before the Board at such meeting and which such meeting shall be held not
more than 30 days from the date of notice during which period Executive may be
suspended with pay), finding that in the good faith opinion of the Board,
Executive was guilty of conduct justifying Termination for Cause and specifying
the particulars thereof in detail. Executive shall not have the right to receive
compensation or other benefits provided hereunder for any period after the Date
of Termination for Cause. During the period beginning on the Date of Termination
for Cause, stock options and related limited rights granted to Executive under
any stock option plan shall not be exercisable nor shall any unvested awards
granted to Executive under any stock benefit plan of the Bank, the Holding
Company or any subsidiary or affiliate thereof vest. At the Date of Termination
for Cause, such stock options and related limited rights and any such unvested
awards shall become null and void and shall not be exercisable by or delivered
to Executive at any time subsequent to such Termination for Cause.

--------------------------------------------------------------------------------

3.    CHANGE IN CONTROL TERMINATION BENEFITS.

        a)    Subject to Section 19 hereof, upon the occurrence of a Change in
Control, followed at any time during the term of this Agreement by termination
of the Executive's employment due to: (1) Executive's dismissal, or (2)
Executive's voluntary termination pursuant to Section 2(a), unless such
termination is due to Termination for Cause, the Bank and the Holding Company
shall pay Executive, or in the event of the Executive's subsequent death, his or
her beneficiary or beneficiaries, or his or her estate, as the case may be, an
immediate lump sum equal to two (2) times the Executive's average annual
compensation for the three (3) preceding taxable years; provided, however, that
any payments pursuant to this subsection and subsection 3(b) below shall not, in
the aggregate, exceed three times Executive's average annual compensation for
the five most recent taxable years that Executive has been employed by the Bank
or such lesser number of years in the event that Executive shall have been
employed by the Bank for less than five years.  Such annual compensation shall
include any base salary, commissions, bonuses, the value of employer-derived
contributions credited to the accounts of the Executive (vested or unvested)
under any pension, 401(k), employee stock ownership and profit sharing plan,
severance payments, directors or committee fees and fringe benefits paid or to
be paid to the Executive during such years.  If the Executive shall have worked
less than three (3) taxable years, then the average shall be computed as an
average of the number of years worked by the Executive.  Similarly, if the
Executive shall have worked for any portion of a taxable year in the three (3)
preceding taxable years, then annual compensation for such year shall be
annualized.  The Executive shall also be entitled to (i) the portion, if any, of
the compensation earned by the Executive through the date of the termination of
his employment with the Bank which remains unpaid as of such date, such payment
to be made at the time and in the manner prescribed by law applicable to the
payment of wages but in no event later than thirty (30) days after the
Executive's termination of employment and (ii) the benefits, if any, to which he
is entitled as a former employee under the employee benefit plans and programs
and compensation plans and programs maintained by the Holding Company and the
Bank for their officers and employees.  Such payments shall not be reduced in
the event Executive obtains other employment following termination of
employment.  In the event the Bank is not in compliance with its minimum capital
requirements or if such payments would cause the Bank's capital to be reduced
below its minimum regulatory capital requirements, such payments shall be
deferred until such time as the Bank or successor thereto is in capital
compliance.

        b)    Upon the occurrence of a Change in Control of the Bank or the
Holding Company followed at any time during the term of this Agreement by
Executive's voluntary termination pursuant to Section 2(a) or involuntary
termination of employment, other than for Termination for Cause, death or
retirement the Bank shall cause to be continued life, medical and disability
coverage substantially identical to the coverage maintained by the Bank or
Holding Company for Executive prior to his or her severance at no premium cost
to the Executive.  Such coverage and payments shall cease upon the expiration of
twenty-four (24) full calendar months from the Date of Termination.

        c)    Notwithstanding the preceding paragraphs of this Section 3, in no
event shall the aggregate payments or benefits to be made or afforded to
Executive under said paragraphs (the "Termination Benefits") constitute an
"excess parachute payment" under Section 280G of the Internal Revenue Code of
1986 or any successor thereto, and in order to avoid such a result Termination
Benefits will be reduced, if necessary, to an amount (the "Non-Triggering
Amount"), the value of which is one dollar ($1.00) less than an amount equal to
three (3) times Executive's "base amount," as determined in accordance with said
Section 280G. The allocation of the reduction required hereby among the
Termination Benefits provided by the preceding paragraphs of this Section 3
shall be determined by Executive.

--------------------------------------------------------------------------------

4.    GENERAL TERMINATION BENEFIT.

        Subject to Section 19 hereof, upon the occurrence of an Event of
Termination which shall mean the termination by the Bank of Executive's
full-time employment hereunder for any reason other than death, retirement (as
defined in the Bank's employee handbook) or Termination for Cause governed by
Section 2(c) hereof and other than in connection with a Change in Control, the
Bank shall be obligated to pay Executive, or, in the event of his or her
subsequent death, his or her beneficiary or beneficiaries, or his or her estate,
as the case may be, Severance Payment in a sum equal to: twenty-six (26) weeks
of base salary for each three full or partial years of service to the Bank or
Holding Company. Notwithstanding the foregoing, the Executive shall be entitled
to a minimum Severance Payment of twenty-six (26) weeks due to an Event of
Termination and the maximum Severance Payment owed shall be one hundred four
(104) weeks.

5.    NOTICE OF TERMINATION.

        a)    Any purported termination by the Bank or by Executive in
connection with a Change in Control shall be communicated by Notice of
Termination to the other party hereto. For purposes of this Agreement, a "Notice
of Termination" shall mean a written notice which shall indicate the specific
termination provision in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of Executive's employment under the provision so indicated.

        b)    "Date of Termination" shall mean the date specified in the Notice
of Termination (which, in the instance of Termination for Cause, shall not be
less than thirty (30) days from the date such Notice of Termination is given).

        c)    If, within thirty (30) days after any Notice of Termination is
given, the party receiving such Notice of Termination notifies the other party
that a dispute exists concerning the termination, the Date of Termination shall
be the date on which the dispute is finally determined, either by mutual written
agreement of the parties, by a binding arbitration award, or by a final
judgment, order or decree of a court of competent jurisdiction (the time for
appeal therefrom having expired and no appeal having been perfected) and
provided further that the Date of Termination shall be extended by a notice of
dispute only if such notice is given in good faith and the party giving such
notice pursues the resolution of such dispute with reasonable diligence.
Notwithstanding the pendency of any such dispute in connection with a Change in
Control, the Bank will continue to pay Executive her full compensation in effect
when the notice giving rise to the dispute was given (including, but not limited
to her annual salary) and continue him as a participant in all compensation,
benefit and insurance plans in which he was participating when the notice of
dispute was given, until the earlier of: (1) the resolution of the dispute in
accordance with this Agreement or (2) the expiration of the remaining term of
this Agreement as determined as of the Date of Termination.

--------------------------------------------------------------------------------

6.    SOURCE OF PAYMENTS.

        It is intended by the parties hereto that all payments provided in this
Agreement shall be paid in cash or check from the general funds of the Bank.
Further, the Holding Company guarantees such payment and provision of all
amounts and benefits due hereunder to Executive and, if such amounts and
benefits due from the Bank are not timely paid or provided by the Bank, such
amounts and benefits shall be paid or provided by the Holding Company.

7.    EFFECT ON PRIOR AGREEMENTS AND EXISTING BENEFIT PLANS.

        This Agreement contains the entire understanding between the parties
hereto and supersedes any prior agreement between the Bank and Executive, except
that this Agreement shall not affect or operate to reduce any benefit or
compensation inuring to Executive of a kind elsewhere provided. No provision of
this Agreement shall be interpreted to mean that Executive is subject to
receiving fewer benefits than those available to him without reference to this
Agreement.

        Nothing in this Agreement shall confer upon Executive the right to
continue in the employ of Bank or shall impose on the Bank any obligation to
employ or retain Executive in its employ for any period.

8.    NO ATTACHMENT.

        a)    Except as required by law, no right to receive payments under this
Agreement shall be subject to anticipation, commutation, alienation, sale,
assignment, encumbrance, charge, pledge, or hypothecation, or to execution,
attachment, levy, or similar process or assignment by operation of law, and any
attempt, voluntary or involuntary, to affect any such action shall be null,
void, and of no effect.

        b)    This Agreement shall be binding upon, and inure to the benefit of,
Executive, the Bank and their respective successors and assigns.

9.    MODIFICATION AND WAIVER.

        a)    This Agreement may not be modified or amended except by an
instrument in writing signed by the parties hereto.

        b)    No term or condition of this Agreement shall be deemed to have
been waived, nor shall there be any estoppel against the enforcement of any
provision of this Agreement, except by written instrument of the party charged
with such waiver or estoppel. No such written waiver shall be deemed a
continuing waiver unless specifically stated therein, and each such waiver shall
operate only as to the specific term or condition waived and shall not
constitute a waiver of such term or condition for the future or as to any act
other than that specifically waived.

10.    REQUIRED REGULATORY PROVISIONS.

        a)    The board of directors may terminate Executive's employment at any
time, but any termination by the board of directors, other than Termination for
Cause, shall not prejudice Executive's right to compensation or other benefits
under this Agreement. Executive shall not have the right to receive compensation
or other benefits for any period after Termination for Cause as defined in
Section 2 hereinabove.

--------------------------------------------------------------------------------

        b)    If Executive is suspended from office and/or temporarily
prohibited from participating in the conduct of the Bank's affairs by a notice
served under Section 8(e)(3) or 8(g)(1) of the Federal Deposit Insurance Act (12
U.S.C. § 1818(e)(3) or (g)(1)), the Bank's obligations under this contract shall
be suspended as of the date of service, unless stayed by appropriate
proceedings. If the charges in the notice are dismissed, the Bank may in its
discretion (i) pay Executive all or part of the compensation withheld while
their contract obligations were suspended and (ii) reinstate (in whole or in
part) any of the obligations which were suspended.

        c)    If Executive is removed and/or permanently prohibited from
participating in the conduct of the Bank's affairs by an order issued under
Section 8(e)(4) or 8(g)(1) of the Federal Deposit Insurance Act (12 U.S.C. §
1818(c)(4) or (g)(1)), all obligations of the Bank under this contract shall
terminate as of the effective date of the order, but vested rights of the
contracting parties shall not be affected.

        d)    If the Bank is in default as defined in Section 3(x)(l) of the
Federal Deposit Insurance Act, all obligations of the Bank under this contract
shall terminate as of the date of default, but this paragraph shall not affect
any vested rights of the contracting parties.

        e)    All obligations under this contract shall be terminated, except to
the extent determined that continuation of the contract is necessary for the
continued operation of the Bank: (i) by the Director of the Office of Thrift
Supervision (or her designee) at the time the Federal Deposit Insurance
Corporation or the Resolution Trust Corporation enters into an agreement to
provide assistance to or on behalf of the Bank under the authority contained in
Section 13(c) of the Federal Deposit insurance Act; or (ii) by the Director of
the Office of Thrift Supervision (or her designee) at the time the Director (or
her designee) approves a supervisory merger to resolve problems related to
operation of the Bank or when the Bank is determined by the Director to be in an
unsafe or unsound condition. Any rights of the parties that have already vested,
however, shall not be affected by such action.

        f)    Any payments made to Executive pursuant to this Agreement, or
otherwise, are subject to and conditioned upon compliance with 12 C.F.R. §
545.121 and 12 U.S.C. § 1828(k) and any rules and regulations promulgated
thereunder, including 12 C.F.R. Pt 359.

        If and to the extent that any of the foregoing provisions shall cease to
be required or by applicable law, rule or regulation, the same shall become
inoperative as though eliminated by formal amendment of this Agreement.

11.    REINSTATEMENT OF BENEFITS UNDER SECTION 10(b).

        In the event Executive is suspended and/or temporarily prohibited from
participating in the conduct of the Bank's affairs by a notice described in
Section 10(b) hereof (the "Notice") during the term of this Agreement and a
Change in Control, as defined herein, occurs, the Bank will assume its
obligation to pay and Executive will be entitled to receive all of the
termination benefits provided for under Section 3 of this Agreement upon the
Bank's receipt of a dismissal of charges in the Notice.

--------------------------------------------------------------------------------

12.    SEVERABILITY.

        If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
such other provision and part thereof shall to the full extent consistent with
law continue in full force and effect.

13.    HEADINGS FOR REFERENCE ONLY.

        The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement. In addition, references to the
masculine shall apply equally to the feminine.

14.    GOVERNING LAW.

        The validity, interpretation, performance, and enforcement of this
Agreement shall be governed by the laws of the State of California but only to
the extent not preempted by Federal law.

15.    ARBITRATION.

        Any dispute or controversy arising under or in connection with this
Agreement shall be settled exclusively by arbitration, conducted before a panel
of three arbitrators sitting in a location selected by Executive within fifty
(50) miles from the location of the Bank's main office, in accordance with the
rules of the American Arbitration Association then in effect. Judgment may be
entered on the arbitrator's award in any court having jurisdiction; provided,
however, that Executive shall be entitled to seek specific performance of her
right to be paid until the Date of Termination during the pendency of any
dispute or controversy arising under or in connection with this Agreement.

16.    PAYMENT OF COSTS AND LEGAL FEES.

        The Bank shall indemnify, hold harmless and defend Executive against
reasonable costs, including legal fees, incurred by him in conjunction with or
arising out of any action, suit or proceeding in which he may be involved, as a
result of his efforts, in good faith, to defend or enforce the terms of this
Agreement; provided, however, that Executive shall have substantially prevailed
on the merits pursuant to a judgment, decree or order of a court of competent
jurisdiction or of an arbitrator in an arbitration proceeding.  The
determination of whether the Executive shall have substantially prevailed on the
merits and is therefore entitled to such indemnification, shall be made by the
court or arbitrator, as applicable.  In the event of a settlement pursuant to a
settlement agreement, any indemnification payment under this section shall be
made only after a determination of the members of the Board (other than the
Executive, if the Executive is a member of the Board, and any other member of
the Board to which the Executive is related by blood or marriage) that the
Executive has acted in good faith and that such indemnification payment is in
the best interests of the Bank.

--------------------------------------------------------------------------------

17.    INDEMNIFICATION.

        The Bank shall provide Executive (including his heirs, executors and
administrators) with coverage as a named insured under any policy or contract of
insurance obtained by the Bank to insure their directors and officers against
personal liability for acts or omissions in connection with their service as an
officer or director of the Bank or service in other capacities at the Bank's
request, or in lieu thereof, shall indemnify Executive (and his heirs, executors
and administrators) to the fullest extent permitted under applicable law against
all expenses and personal liabilities reasonable incurred by him in connection
with or arising out of any action, suit or proceeding in which he may be
involved by reason of his having been a director or officer of the Bank or
conducting any service at the Bank's request (whether or not he continues to be
a director or officer at the time of incurring such expenses or liabilities),
such expenses and liabilities to include, but not be limited to judgments, court
costs and attorneys' fees and the cost of reasonable settlements.  The coverage
provided to the Executive under this section shall be no less than the coverage
provided to the other officers or directors of the Bank.

18.    SUCCESSOR TO THE BANK.

        The Bank shall require any successor or assignee, whether direct or
indirect, by purchase, merger, consolidation or otherwise, to all or
substantially all the business or assets of the Bank, expressly and
unconditionally to assume and agree to perform the Bank's obligations under this
Agreement, in the same manner and to the same extent that the Bank would be
required to perform if no such succession or assignment had taken place.

19.    WAIVER OF ALL EMPLOYMENT CLAIMS UPON RECEIPT OF TERMINATION BENEFITS.

        As a condition precedent to any obligation of the Bank or the Holding
Company to provide any benefit under Sections 3 and 4 to the Executive:

        Executive hereby waives to the fullest extent possible all local, state
or federal law claims against the Bank or the Holding Company arising during any
period of employment, from the employment relationship, other than claims under
the various employee benefit plans of the Bank and the Holding Company; and at
the time the Executive becomes eligible for payment of any benefit under this
Agreement, the Executive shall execute a General Release prepared by the Bank
and the Holding Company, a copy of which is attached as Exhibit A hereto
releasing all possible local, state or federal law claims Executive may have
against the Bank or the Holding Company, their directors, officers, employees
and agents through the date of payment of any benefit hereunder, for claims
arising during any period of employment, from the employment relationship, other
than claims under the various employee benefit plans of the Bank and the Holding
Company; and Any waiver given shall include a waiver pursuant to California
Civil Code Section 1542 of all unknown claims arising during any period of
employment, from the employment relationship, other than claims under the
various employee benefit plans of the Bank and the Holding Company.

        This waiver and General Release to be executed at the time Executive
becomes eligible for a benefit under this Agreement, explicitly covers claims
under the Age Discrimination in Employment Act, Older Workers Benefit Protection
Act of 1990, Title VII of the Civil Rights Act of 1964 as amended, any state
laws of similar effect or any other law purporting to regulate discrimination as
to the terms and conditions of employment, employment contractual rights or
common law torts. The Executive will have at least 21 days, and perhaps up to 45
days, to review this Agreement (and attachments) and has had opportunity to
consult with counsel prior to agreeing to the terms of the Agreement.  The
Executive acknowledges that the consideration for the waiver of rights is the
termination benefits set out in Sections 3 and 4 herein and that such
termination benefits would not otherwise be provided to the Executive.

20.    COUNTERPARTS.

This Agreement may be executed in two (2) or more counterparts, each of which
shall be deemed an original, and all of which shall constitute one and the same
Agreement.


--------------------------------------------------------------------------------

SIGNATURES

IN WITNESS WHEREOF, PFF Bank & Trust and PFF Bancorp, Inc. have caused this
Agreement to be executed by their duly authorized officers, and Executive has
signed this Agreement, on the 25th day of May 2005.

ATTEST:

PFF BANK & TRUST

   

 ______________________

 _________________________________

Secretary

By:  Larry M. Rinehart
       President and Chief Executive Officer

 

 

 

 

[SEAL]

 

 

 

 

 

ATTEST:

PFF BANCORP, INC.

 

(Guarantor)

 

 

______________________

_________________________________

Secretary

By:  Larry M. Rinehart
       President and Chief Executive Officer

 

 

 

 

[SEAL]

 

 

 

 

 

I, [___________], acknowledge that I am the Executive referred to herein and
that I have carefully reviewed the entire Agreement having taken particular care
to review Section 19 herein and acknowledge my understanding of the language
used in Section 19.

 

WITNESS:

 

 

 

______________________

_________________________________

 

Name

 

--------------------------------------------------------------------------------

Exhibit A

GENERAL RELEASE

 

THIS GENERAL RELEASE (hereinafter referred to as the "Agreement") dated
_____________ is made and entered into by and between
_______________________________ and PFF Bancorp, Inc., a corporation organized
under the laws of the State of Delaware which is the holding company of
_____________________________ (hereinafter collectively referred to as "PFF"),
and _________________________ (hereinafter called "Employee").

 

W I T N E S S E T H:

WHEREAS, PFF and Employee have entered into Employment Agreements or Termination
and Change in Control Agreements that provide for a specific benefit if the
events set forth therein should occur; and

WHEREAS, Employee represents that Employee has consulted with legal counsel
regarding all aspects of this Agreement and any claims Employee may have against
PFF, and Employee understands that Employee is waiving significant legal rights
by signing this Agreement, is competent to enter into this Agreement, and enters
into this Agreement voluntarily, with a full understanding of and agreement with
all of its terms; and

            WHEREAS, Employee desires to settle fully and finally all claims
against Releasees as defined in Section 9 of this Agreement, Employee hereby
waives to the fullest extent possible all local, state or federal law claims
against PFF arising during any period of employment, from the employment
relationship, other than claims under the various employee benefit plans of PFF.
 

NOW, THEREFORE, in consideration of the premises and mutual promises herein
contained, it is agreed as follows:

1.        Non-Admission of Liability

This Agreement shall not in any way be construed as an admission by PFF or other
Releasees that they have acted wrongfully with respect to Employee, or any other
person or persons, or that Employee has any rights whatsoever against Releasees,
and they specifically disclaim any liability to or wrongful acts against
Employee, or any other person or persons. 

2.         Cessation of Employment; No Reemployment

Employee represents, understands and agrees that Employee's employment with PFF
has or will terminated effective _____________________.   (Note – this section
may be included at the discretion of PFF.)

3.         Consideration

PFF agrees that upon the execution by Employee of this Agreement and expiration
of the revocation period set forth herein, PFF shall cause payment to be issued
to Employee in  the amount computed pursuant to the Termination and Change in
Control Agreement (or Change in Control Agreement) less required withholdings,
made out to Employee, in full and complete settlement of any and all claims
Employee has against Releasees arising during any period of employment, from the
employment relationship, other than claims under the various employee benefit
plans of PFF. 59:   Payment will be initiated within 30 days after the later of
expiration of the revocation period or the date set forth in Section 2.

--------------------------------------------------------------------------------

4.         No Claims on File

            Employee represents that Employee does not have on file any
complaints, charges or claims arising during any period of employment, from the
employment relationship, other than claims under the various employee benefit
plans of PFF, against PFF, its parent or any of PFF's affiliates or related or
subsidiary companies or divisions, directors, officers, employees or agents, in
any court or administrative forum, or before any governmental agency or entity.

5.         Covenant Not To File Claims

            Employee represents that Employee will not hereafter file any
complaints, charges, or claims arising during any period of employment, from the
employment relationship, other than claims under the various employee benefit
plans of PFF, against PFF, PFF's parent or any of PFF's affiliates or related or
subsidiary companies or divisions, directors, officers, employees or agents,
with any administrative, state, federal, or governmental entity, agency, board
or court based on any act or omission arising or accruing prior to the date of
execution of this Agreement, whether known or unknown at the time of execution,
including any claim related to, or in any way arising from, Employee's
employment with PFF or the cessation thereof.   This express covenant not to
file any such complaint, charge or claim is a material, essential and
indispensable condition of this Agreement.

6.        No Obligation

PFF agrees that Employee is not required by any of its policies, procedures or
contracts to enter into this Agreement or make any of the promises set forth
herein.

7.         Severability

The provisions of this Agreement are severable, and if any part of it is found
to be unenforceable, the other paragraphs shall remain fully valid and
enforceable.

8.         Consultation with Counsel

Employee acknowledges and understands that PFF has advised and does advise
Employee to consult with legal counsel before signing this Agreement.  Employee
represents, acknowledges and agrees that Employee has fully discussed all
aspects of this Agreement with Employee's attorneys and consulted with
Employee's attorneys to the extent Employee so desired; that Employee has
carefully read and fully understands all of the provisions of this Agreement;
that Employee has taken as much time as Employee needs for full consideration of
this Agreement; that Employee fully understands that this Agreement releases all
of Employee's claims, both known and unknown, against each and all of the
Releasees; that  Employee  is  voluntarily entering into this Agreement; and 
that  Employee  has the  capacity to   enter into this Agreement.

--------------------------------------------------------------------------------

9.         Complete Release

Employee hereby irrevocably and unconditionally releases, acquits and forever
discharges PFF and each of PFF's predecessors, successors, assigns, agents,
directors, officers, employees, representatives, attorneys, parent company,
affiliates, related or subsidiary companies and divisions (and agents,
directors, officers, employees, representatives and attorneys of such parent,
affiliates, related or subsidiary companies and divisions), and all persons
acting by, through, under or in concert with any of them (collectively
"Releasees"), or any of them, from any and all charges, complaints, claims,
liabilities, acts, omissions, obligations, promises, agreements, controversies,
damages, actions, causes of action, suits,  rights,  demands, costs, 
compensation,   losses, penalties, debts and expenses (including attorneys' fees
and costs actually incurred) arising during any period of employment, from the
employment relationship, other than claims under the various employee benefit
plans of PFF and accruing prior to the time of execution of this Agreement,
whether known or unknown or suspected or unsuspected at the time of execution,
including, but in no way limited to, claims for compensation, commissions, or
benefits of any nature, or rights arising out of alleged violations of any
contracts, express or implied, or any policies, practices or procedures, or any
covenant of good faith and fair dealing, express or implied, or any tort, or any
legal restrictions on PFF's right to involuntarily lay off or terminate
employees, or any federal, state or other governmental statute, regulation, or
ordinance, including, without limitation: (1) Title VII of the Civil Rights Act
of 1964, 42 U.S.C.  Section 2000e et seq.   (race, color, religion, sex and
national origin discrimination); (2) 42 U.S.C. Section 1981 (discrimination);
(3) the Age Discrimination in Employment Act, 29 U.S.C. Section 621‑634 (age
discrimination); (4) the Americans with Disabilities Act, 42 U.S.C. Section
12101 et seq.; (5) the federal Family and Medical Leave Act, 29 U.S.C. Section
2601 et seq.; (6) the Employee Retirement Income Security Act, 29 U.S.C. Section
1001 et 117:   seq.; (7) any applicable California Industrial Welfare Commission
Order; (8) California Labor Code Section 200 et seq.  (salary, commission,
compensation or benefits claims); (9) the California Family Rights Act,
California Government Code Section 12945.2; and (10) California Government Code
Section 12940 et seq. (race, color, religion, sex, national origin, age, medical
condition and disability discrimination), (hereinafter "Claim" or "Claims"),
which Employee now has, owns or holds, or claims to have, own or hold, or which
Employee at any time heretofore had, owned or held, or claimed to have, own or
hold, or which Employee at any time hereinafter may have, own or hold, or claim
to have, own or hold, against any of the Releasees.

10.       Knowing and Voluntary Waiver

Employee expressly waives and relinquishes all rights and benefits afforded by
Section 1542 of the Civil Code of the State of California, and does so
understanding and acknowledging the significance of such specific waiver of
Section 1542.  Section 1542 of the Civil Code of the State of California states
as follows:

"A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor."

Thus, notwithstanding the provisions of Section 1542, and for the purpose of
implementing a full and complete release and discharge of the Releasees,
Employee expressly acknowledges that this Agreement is intended to include in
its effect, without limitation, all Claims which Employee does not know of or
suspect to exist in Employee's favor at the time of execution hereof, and that
this Agreement contemplates the extinguishment of any such Claim or Claims.

11.       Indemnification

Employee hereby agrees to indemnify and hold each and all of the Releasees
harmless from and against any and all loss, costs, damages or expenses,
including, without limitation, attorneys' fees incurred by the Releasees, or any
of them, arising out of any breach of this Agreement by Employee or the fact
that any representation made herein by Employee was false when made.

Employee represents that Employee is not aware of any basis for claims, which
could be made by third parties against PFF, and any other Releasees.

--------------------------------------------------------------------------------

12.       Company Information and Other Property

Employee during Employee's term of employment had access to and became
acquainted with various trade secrets and other confidential information which
are owned or were developed by or for PFF, and which are regularly used in the
operation of PFF's business, and herein called "Company Information".  Company
Information includes, but is not limited to: methods, compilations and sources
of information, documents, forms, publications, memoranda, correspondence,
customer files, contracts, client lists, policies and procedures, plans,
records, computer printouts, manuals, proposals, activity logs, financial
information, and all concepts, ideas or other information in or reasonably
related to the business of PFF that have not been publicly released by duly
authorized representatives of PFF.  Employee agrees that all such Company
Information, whether prepared by the Employee or otherwise coming into the
Employee's possession, are and shall be the exclusive property of PFF regardless
of who actually produced or created such information or items.

Employee has returned or will immediately return to PFF all Company Information
and related reports, maps, files, memoranda, and records; credit cards, card‑key
passes; door and file keys; computer access codes; software; and other physical
or personal property which Employee received or prepared or helped prepare in
connection with Employee's employment; and Employee has not retained and will
not retain any copies, duplicates, reproductions, or excerpts thereof.  Employee
understands and agrees that such Company Information as defined herein has been
disclosed to Employee in confidence and for PFF use only.   Employee understands
and agrees that Employee (1) will keep such Company Information confidential at
all times during and after Employee's employment with PFF, (2) will not disclose
or communicate Company Information to any third party, and (3) will not make use
of Company Information on Employee's own behalf, or on behalf of any third
party.  In view of the nature of Employee's employment and the nature of
Company's Information which Employee has received during the course of
Employee's employment, Employee agrees that any unauthorized disclosure to third
parties of Company Information or other violation, or threatened violation, of
this Agreement would cause irreparable damage to the trade secret status of
Company Information and to PFF, and that, therefore, PFF shall be entitled to
damages as well as an injunction prohibiting Employee from any such disclosure,
attempted disclosure, violation, or threatened violation.  When Company
Information becomes generally available to the public other than by Employee's
acts or omissions, it is no longer subject to the restrictions in this Section. 
However, Company Information shall not be deemed to come under this exception
merely because it is embraced by more general information which is or becomes
generally available to the public.  The undertakings set forth in this Section
shall survive the termination of this Agreement or other arrangements contained
in this Agreement.

13.       No Representations

Employee represents and acknowledges that in executing this Agreement, Employee
does not rely on nor has Employee relied upon any representation or statement
not set forth herein made by any of the Releasees or by any of the Releasees'
agents, representatives or attorneys with regard to the subject matter, basis or
effect of this Agreement or otherwise.

--------------------------------------------------------------------------------

14.       Governing Law; Arbitration

This Agreement is made and entered into in the State of California, and shall in
all respects be interpreted, enforced and governed by and under the laws of the
State of California except as superseded by applicable federal laws and
regulations.  Any dispute regarding any aspect of this Agreement or any act
which allegedly has or would violate any provision of this Agreement
("Arbitrable Dispute") will be submitted to arbitration in Los Angeles County,
California, before an  arbitrator experienced in employment law and licensed to
practice law in California and selected in accordance with the rules of the
American Arbitration Association, as the exclusive remedy for such Arbitrable
Dispute.  Should any party to this Agreement hereafter institute any legal
action or administrative proceeding against the other with respect to any claim
waived by this Agreement or pursue any Arbitrable Dispute by any method other
than said arbitration, the responding party shall be entitled to recover from
the initiating party all damages, costs, expenses, and attorneys' fees incurred
as a result of such action.

15.        Tender Back

Prior to filing or pursuing an Arbitration Dispute, Employee understands and
agrees that Employee must first tender back to PFF all salary, wages, benefits
and other compensation Employee received pursuant to this Agreement.

16.       Careful Consideration

Employee acknowledges that PFF has advised Employee to take this Agreement home
and carefully consider all of its provisions before signing it.  Employee
further acknowledges that Employee was given not less than __(21 - 45 days as
determined by PFF)_________ (___) days to so consider this Agreement before
signing it.  However, if this Agreement has not been signed by Employee and
returned to PFF within __(21 - 45 days as determined by PFF)________ (___) days
following the date appearing on page one of this Agreement, which is the date
Employee first received this document, the Agreement shall be deemed withdrawn
and void.

17.       Revocation  

Employee understands that, within seven (7) days of the date of signing this
Agreement, Employee has the right to revoke or cancel this Agreement.  Any such
revocation or cancellation must be made in a signed writing delivered to PFF
within the seven (7) day revocation period.  Revocation by mail is effective
only if the revocation is received by PFF by the date and time specified, and
Employee assumes the risk of any delay of the mail.

18.       Confidentiality  

Employee represents and agrees that Employee will keep the terms, amount and
facts of this Agreement completely confidential, and that Employee will not
hereafter disclose any information concerning this Agreement to anyone except
Employee's immediate family and attorney; provided, they agree to keep said
information confidential and not disclose it to others.

19.       Sole and Entire Agreement

This Agreement sets forth the entire agreement between the parties hereto, and
fully supersedes any and all prior agreements or understandings between the
parties hereto pertaining to the subject matter hereof.

20.       Captions  

The captions used in this Agreement are for convenience only and are not
intended to limit the scope and effect of any provision herein.

--------------------------------------------------------------------------------


PLEASE READ CAREFULLY.   THIS SEVERANCE AGREEMENT AND GENERAL RELEASE INCLUDES A
RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.

 

Executed at Pomona, California, this _____ day of __________________ 20___.

 

______________________________

Employee

 

 

Executed at Pomona, California, this _____ day of __________________ 20___.

 

 

By: ___________________________

(Primary Employer Company Name)

                                                                              
     Title ___________________________


Executed at Pomona, California, this _____ day of __________________ 20___.



By: ___________________________

PFF Bancorp Inc. 

                                                                                  
Title ___________________________

 

 